RESTRICTION INTO GROUPS
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group (1), claims 1-4, 6, 7, 9-11, 13, 15, 16, 18, 19, 21, 22, 24, 25, and 27-32, drawn to a composition as set forth in independent claim 1.
Group (2), claims 33 and 49, drawn to a method of selective delivery of a cargo compound as set forth in claim 33.
Group (3), claim 34, drawn to a method of treating diabetes as set forth in claim 34.
Group (4), claim 35, drawn to a method of promoting bet cell proliferation and/or regeneration as set forth in claim 35.
Group (5), claims 36 and 37, drawn to a method of selective activation of a CRISPR effector protein as set forth in claims 36 and 37.
	Group (6), claims 38 and 39, drawn to a method of selective genomic editing in beta cells as set forth in claims 38 and 39.
	Group (7), claims 40-42, drawn to a method of selective transcriptional activation or repression as set forth in claims 40-42.
	Group (8), claim 43, drawn to a method of imaging beta cells as set forth in claim 43.
	Group (9), claim 45, drawn to a method of detecting Zn2+ contamination or concentration as set forth in claim 45.
	Group (10), claim 46, drawn to a method of delivery of a cargo compound to breast cancer cells as set forth in claim 46.
	Group (11), claim 47, drawn to a method of delivery of a cargo compound to prostate cells as set forth in claim 47.
	Group (12), claim 48, drawn to a method of delivery of a cargo compound to neuronal cells as set forth in claim 48.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

ELECTION OF SPECIES
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species encompassed by the instant invention include compositions comprising a prodrug wherein the prodrug comprises any cargo group, any chelating ligand, and optionally any self-immolative linker interconnecting the cargo group and the chelating ligand.  Possible prodrugs may have the formula (Car-H)m-S-(L)n or Car-H2-SIM-H1-S-L wherein L is any chelating ligand; S is any structure comprising an optionally substituted aromatic or heteroaromatic ring or fused rings; H is N, O, or S; Car is any structure comprising a cargo group, and optionally any self immolative linker; m and n are at least one; H1 and H2 are independent N, O, S; and SIM is any self immolative linker that contain a first acyl group covalently linked to H1 to form an ester amide, or thioester group.  Possible self immolative linkers include those in claim 3.  Possible prodrugs include those in claim 4.  Possible cargo compounds include CMGC kinase inhibitors, DYRK1A inhibitors, DYRK1B inhibitors, DYRK2 inhibitors, CLK1 inhibitors, CLK2 inhibitors, CLK4 inhibitors, elastase inhibitors, 5-iodotubercidin, sivelestat, GNF 4877, harmine, and leucettine.  Possible CRISPR effector proteins include Cas9, Cpf1, C2cl, C2c2, and Cas13b.  Possible aptamer ligands include MS2, PP7, Q BETA, F2, GA, fr, JP501, M12, R17, BZ13, JP34, JP500, KU1, M11, TW18, VK, SP, FI, ID2, NL95, TW19, AP205, theta Cb5, theta Cb8r, theta Cb12r, theta Cb23r, 7s, and PRR1.  Possible translational activation domains include VP64, P65, MyoD1, HSF1, RTA, SET7/9, KRAB, NuE, Ncor SID, and SID4X.  Possible chelating ligands include those in claim 9.  The compositions may be used for various purposes including treating diabetes, delivering a cargo compound to a target site; promoting beta cell proliferation and/or regeneration; activation of CRISPR effector protein; genomic editing in beta cells; transcriptional activation or repression in beta cells; imaging beta cells; detecting Zn2+ contamination or concentration; and delivering a cargo compound to breast, prostate, or neuronal cells.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Note(s):  Applicant is respectfully requested to elect a single species from the desired Group above for initial examination.  The elected species should identify specific components for each of the following, if applicable to the desired species:  cargo group, chelating ligand, self-immolative linker interconnecting the cargo group and the chelating ligand, prodrug formula (Car-H)m-S-(L)n or Car-H2-SIM-H1-S-L and identify all necessary variables, CMGC kinase inhibitor, DYRK1A inhibitor, DYRK1B inhibitor, DYRK2 inhibitor, CLK1 inhibitor, CLK2 inhibitor, CLK4 inhibitor, elastase inhibitor, CRISPR effector protein, an aptamer ligand, translational activation domain, and condition being treated or other method of using the composition.  In addition, Applicant is respectfully requested to stat which claims read on the elected species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claims 1, 33, 34, 35, 36, 37, 38, 39, 4041, 42, 43, 45, 46, 47, and 48 are generic. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because the invention reads on multiple products and multiple methods.  As a result, the invention lacks because even though the inventions of these groups require a prodrug, the prodrugs themselves do not share the same or corresponding technical feature because they are structurally distinct from one another (e.g., one may have prodrugs of Formula I-A or Formula I-B, see claim 2) or one may select form any self immolative linker, any cargo group, or any chelating ligand combination.  Also, the prodrug containing composition may be used for a multitude of purposes including treating diabetes, delivering a cargo compound to a target site; promoting beta cell proliferation and/or regeneration; activation of CRISPR effector protein; genomic editing in beta cells; transcriptional activation or repression in beta cells; imaging beta cells; detecting Zn2+ contamination or concentration; and delivering a cargo compound to breast, prostate, or neuronal cells.

Due to the complexity of the restriction requirement, a telephone call was not made to request an oral election to the above restriction requirement.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

REJOINDER PARAGRAPH
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        September 14, 2021